Citation Nr: 1648275	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  10-20 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for a right ear hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his ex-wife, and his son


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1963 to July 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In October 2012, the Veteran, his ex-wife, and his son testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When the case was before the Board in March 2013, it was remanded for further development and adjudicative action.


REMAND

In support of his claim, the Veteran submitted a number of audiograms from 2009 from a private doctor, J. F., M.D.  In order for an audiology report to be used to rate a hearing loss disability, VA regulation requires that the examination be performed by a state licensed audiologist and that the report contain the results of a controlled Maryland CNC speech discrimination test.  See 38 C.F.R. § 4.85 (2016).  In a May 2009 letter, Dr. J. F. indicated that while the most recent VA audiogram showed a 96 percent word discrimination score for the right ear, audiograms performed at Dr. J. F.'s office revealed speech discrimination scores ranging from 36 percent to 48 percent for the right ear.  It is unclear whether the speech audiometry testing conducted at Dr. J. F.'s office was performed using the Maryland CNC speech discrimination test and whether the examinations were performed by a state licensed audiologist.  

There are some instances where VA is required to seek further information from a non-VA medical professional who has provided an examination report, either directly or through the claimant who provided the private examination report.  See Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).  Such instances are limited to when the missing information is relevant, factual, and objective, and where the missing evidence bears greatly on the probative value of the examination report.  Id.  Whether speech discrimination tests were conducted using the Maryland CNC Test and whether audiometric evaluations were conducted by a state licensed audiologist are both relevant because VA will not consider an audiometric examination in evaluating a person's hearing loss disability if these two criteria are not met.  See 38 C.F.R. § 4.85.  Therefore, the Board finds this missing information bears greatly on the probative value of the private examination reports and that VA is required to seek further information from Dr. J. F. in support of the Veteran's claim.  Savage, 24 Vet. App. at 270.  Accordingly, on remand, the RO or Appeals Management Center (AMC) must take the appropriate steps to clarify whether the Maryland CNC Test was used at the private audiometric examinations and whether the examinations were performed by a state licensed audiologist.

Finally, while this case is in remand status, development to obtain any outstanding medical records pertinent to the claim should be completed, to include all VA treatment records from November 2015 to the present.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim, to include all VA treatment records from November 2015 to the present.

The RO or AMC must ensure that the results of any audiograms conducted by VA are associated with the evidence before the Board in VBMS or Virtual VA.

2.  The RO or the AMC should send a letter to the Veteran and request that he complete, sign, and return a VA Form 21-4142, Authorization and Consent to Release Information to VA, for Dr. J. F.  If the Veteran submits a VA Form 21-4142 that is insufficient for further action, he should be notified, and any such notification should be properly documented in the record.

Upon receipt of a valid VA Form 21-4142, the RO or AMC must contact Dr. J. F. to determine whether the audiometric examinations performed at his office were conducted by a state licensed audiologist and whether the examinations included the results of the controlled Maryland CNC speech discrimination test.

The Veteran must be informed that if the RO or AMC is unable to obtain this information that he is responsible for obtaining and submitting it to VA himself.

3.  The RO or the AMC should also undertake any other development it deems to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

